UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. _)* Fifth Street Asset Management Inc. (Name of Issuer) CLASS A COMMON STOCK (Title of Class of Securities) 31679P109 (CUSIP Number) January 7, 2015, December 31, 2015 and January 15, 2016 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 12 pages CUSIP No.31679P109 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Mangrove Partners Master Fund, Ltd 98-1083428 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)x (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 01 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 01 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.05%1 12 TYPE OF REPORTING PERSON (see instructions) OO 1 As of January 15, 2016. Please see Item 4 below. Page 2 of 12 pages CUSIP No.31679P109 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) The Mangrove Partners Fund, L.P. 27-2067192 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)x (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION DE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 01 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 01 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.05%1 12 TYPE OF REPORTING PERSON (see instructions) PN Page 3 of 12 pages CUSIP No.31679P109 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Mangrove Partners Fund (Cayman), Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)x (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 01 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 01 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.05%1 12 TYPE OF REPORTING PERSON (see instructions) OO Page 4 of 12 pages CUSIP No.31679P109 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Mangrove Partners 98-0652572 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)x (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 01 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 01 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.05%1 12 TYPE OF REPORTING PERSON (see instructions) OO Page 5 of 12 pages CUSIP No.31679P109 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Mangrove Capital 98-06252571 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)x (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 01 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 01 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.05%1 12 TYPE OF REPORTING PERSON (see instructions) OO Page 6 of 12 pages CUSIP No.31679P109 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Nathaniel August 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)x (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION US NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 01 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 01 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 12.05%1 12 TYPE OF REPORTING PERSON (see instructions) IN Page 7 of 12 pages Item 1(a). Name of Issuer: Fifth Street Asset Management Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 777 West Putnam Avenue 3rd Floor Greenwich, CT06830 Item 2(a). Name of Person Filing: This Schedule 13G is being jointly filed by(1) The Mangrove Partners Master Fund, Ltd. (the “Master Fund”), (2) The Mangrove Partners Fund, L.P. (the “US Feeder”), (3) The Mangrove Partners Fund (Cayman), Ltd. (the “Cayman Feeder”), (4) Mangrove Partners, (5) Mangrove Capital and (6) Nathaniel August. Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.” The Shares (as defined below) which are the subject of this Schedule 13G are held by the Master Fund. Beneficial ownership of the Shares is also claimed by (i) the US Feeder and the Cayman Feeder, which are the two controlling shareholders of the Master Fund, (ii) Mangrove Partners which serves as the investment manager of each of the Master Fund, the US Feeder and the Cayman Feeder, (iii) Mangrove Capital which serves as the general partner of the US Feeder, and (iv) Nathaniel August who is the principal of Mangrove Partners and Mangrove Capital. Item 2(b). Address of Principal Business Office or, if none, Residence: The principal business office of each of the US Feeder, Mangrove Partners, Mangrove Capital and Nathaniel August is 645 Madison Avenue, 14th Floor, New York, New York 10022. The principal business address of each of the Cayman Feeder and the Master Fund is c/o Maples Corporate Services, Ltd., PO Box 309, Ugland House, South Church Street, George Town, Grand Cayman, Cayman Islands KY1-1104. Item 2(c). Citizenship: The US Feeder is organized under the laws of the State of Delaware.Each of Mangrove Partners, Mangrove Capital, the Cayman Feeder and the Master Fund is organized under the laws of the Cayman Islands. Nathaniel August is a citizen of the United States of America. Item 2(d). Title of Class of Securities: Class A Common Stock Item 2(e). CUSIP Number:31679P109 Page 8 of 12 pages Item 3. If this Statement is filed pursuant to 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) o Broker or dealer registered under Section 15 of the Act; (b) o Bank as defined in Section 3(a)(6) of the Act; (c) o Insurance company as defined in Section 3(a)(19) of the Act; (d) o Investment company registered under Section 8 of the Investment Company Act of 1940; (e) o An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) o An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) o A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) o A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) o A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940; (j) o A non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J); (k) o Group, in accordance with Rule 240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 240.13d-1(b)(1)(ii)(J), please specify the type of institution:       Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. As of Jan 7 2015 As of Dec 31 2015 As of Jan 15 2016 (a) Amount Beneficially Owned: (b) Percent of Class: 5.15% 8.65% 12.05% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: 0 0 0 (ii) shared power to vote or to direct the vote: (iii) sole power to dispose or to direct the disposition of: 0 0 0 (iv) shared power to dispose or to direct the disposition of: Page 9 of 12 pages Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following . o Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not applicable. Item 8. Identification and Classification of Members of the Group. Not applicable. Item 9. Notice of Dissolution of Group. Not applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of and do not have the effect of changing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having such purpose or effect for the time being. Page 10 of 12 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. January 20, 2016 THE MANGROVE PARTNERS MASTER FUND, LTD. By: MANGROVE PARTNERS The Investment Manager By: /s/ Nathaniel August Name:Nathaniel August Title:Director THE MANGROVE PARTNERS FUND, L.P. By: MANGROVE CAPITAL as General Partner By: /s/ Nathaniel August Name:Nathaniel August Title:Director THE MANGROVE PARTNERS FUND (CAYMAN), LTD. By: MANGROVE PARTNERS The Investment Manager By: /s/ Nathaniel August Name:Nathaniel August Title:Director MANGROVE PARTNERS By: /s/ Nathaniel August Name:Nathaniel August Title:Director MANGROVE CAPITAL By: /s/ Nathaniel August Name:Nathaniel August Title:Director /s/ Nathaniel August Name:Nathaniel August Page 11 of 12 pages SCHEDULE 13G CUSIP No. 31679P109 Page 12 of 12 Pages Exhibit A JOINT FILING AGREEMENT This agreement is made pursuant to Rule 13d-1(c) under the Securities Exchange Act of 1934, as amended (the “Act”), by and among the parties listed below, each referred to herein as a “Joint Filer.” The Joint Filers agree that the foregoing Schedule 13G with respect to the Class A Common Stock of Fifth Street Asset Management Inc. is filed on behalf of each of the undersigned and that all subsequent amendments to such statement shall be filed on behalf of each of the undersigned without necessity of filing an additional joint filing agreement. This joint filing agreement may be included as an exhibit to such joint filing. The undersigned further agree that each party hereto is responsible for the timely filing of such Statement on Schedule13G and, if necessary, Schedule 13D and any amendments to either or both, and for the accuracy and completeness of the information concerning such party contained therein; provided, however, that no party is responsible for the accuracy or completeness of the information concerning any other party, unless such party knows or has reason to believe that such information is inaccurate. This Joint Filing Agreement may be signed in counterparts with the same effect as if the signature on each counterpart were upon the same instrument. IN WITNESS WHEREOF, each of the undersigned hereby executes this Joint Filing Agreement as of this 20th day of January, 2016. THE MANGROVE PARTNERS MASTER FUND, LTD. By: MANGROVE PARTNERS The Investment Manager By: /s/ Nathaniel August Name:Nathaniel August Title:Director THE MANGROVE PARTNERS FUND, L.P. By: MANGROVE CAPITAL as General Partner By: /s/ Nathaniel August Name:Nathaniel August Title:Director THE MANGROVE PARTNERS FUND (CAYMAN), LTD. By: MANGROVE PARTNERS The Investment Manager By: /s/ Nathaniel August Name:Nathaniel August Title:Director MANGROVE PARTNERS By: /s/ Nathaniel August Name:Nathaniel August Title:Director MANGROVE CAPITAL By: /s/ Nathaniel August Name:Nathaniel August Title:Director /s/ Nathaniel August Name:Nathaniel August
